UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7927


JOSEPH DIXON MIDYETTE,

                      Petitioner – Appellant,

          v.

UNITED STATES OF AMERICA; TERRENCE           W.    BOYLE,    Judge;
ATTORNEY GENERAL OF THE UNITED STATES,

                      Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:15-hc-02108)


Submitted:   February 25, 2016               Decided:       March 2, 2016


Before SHEDD and    HARRIS,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Joseph Dixon Midyette, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Joseph Dixon Midyette seeks to appeal the district court’s

orders    dismissing     his   28   U.S.C.      § 2254     (2012)     petition    as

successive and denying his Fed. R. Civ. P. 59(e) motion for

reconsideration.        The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.                       See 28

U.S.C. § 2253(c)(1)(A) (2012).               A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2012).            When the

district court denies relief on the merits, a prisoner satisfies

this    standard   by    demonstrating       that   reasonable      jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.            Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see    Miller-El   v.   Cockrell,       537   U.S.   322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                      Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Midyette has not made the requisite showing.                    Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                  We dispense with oral

argument because the facts and legal contentions are adequately

                                         2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3